   Case: 1:19-cv-02174 Document #: 116 Filed: 01/28/21 Page 1 of 5 PageID #:3154




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 AARON SCURLOCK,                                                 )
                                                                 )
                                          Petitioner,            )   19 C 2174
                                                                 )
                             vs.                                 )   Judge Gary Feinerman
                                                                 )
 DEANNA BROOKHART, Warden,                                       )
                                                                 )
                                        Respondent.              )

                             MEMORANDUM OPINION AND ORDER

       Aaron Scurlock, a state prisoner, petitioned for a writ of habeas corpus under 28 U.S.C.

§ 2254. Doc. 1. This court dismissed without prejudice the petition for failure to exhaust state

remedies and declined to issue a certificate of appealability (“COA”). Docs. 80-82 (reported at

2020 WL 5530129 (N.D. Ill. Sept. 15, 2020)). The ground for the dismissal was that Scurlock’s

state post-conviction proceedings—which had been suspended after he was found unfit—

appeared to be “moving forward” again given the State’s moving the state court to find that his

fitness had been restored. 2020 WL 5530129, at *2. Scurlock moves this court to reconsider its

dismissal or, in the alternative, to issue a COA. Docs. 87-88.

       Scurlock advances three arguments for why the court should have found the exhaustion

requirement excused. None have merit.

       First, Scurlock argues that the Warden “waived [her] right to rely on … the exhaustion

requirement” because the state court’s finding that he was unfit rested on fraud by the State and

was contrary to law. Doc. 87 at 2-4, 7; Doc. 110 at 1-21. In support, Scurlock asserts that the

Warden “admitted” that the fitness procedure initiated by the State was invented “out of whole




                                                1
   Case: 1:19-cv-02174 Document #: 116 Filed: 01/28/21 Page 2 of 5 PageID #:3155




cloth,” Doc. 87 at 3, in order to “cover up [his] falsified trial transcript allegations,” Doc. 110 at

8-9. Doc. 87 at 6-7; Doc. 110 at 1-21 (purporting to detail the Warden’s “admissions” at length).

       The Warden never conceded any such fraud. Doc. 31 at 1-38; Doc. 103 at 6. Scurlock

appears to believe that a habeas respondent is deemed to admit any of the petitioner’s factual

allegations that the respondent does not specifically deny, much like Civil Rule 8(b)(6) provides

for a defendant’s failure to answer allegations in a complaint. Doc. 110 at 1-21. He is mistaken.

Rule 5(b) of the Rules Governing Section 2254 Cases provides only that a respondent’s answer

must “address the allegations in the petition” and “state whether any claim in the petition is

barred by a failure to exhaust state remedies, a procedural bar, non-retroactivity, or a statute of

limitations.” “Neither Rule 5, nor the Advisory Notes, nor subsequent case law set out any

further restrictions on the form of the answer, unlike Federal Rules of Civil Procedure 8(b) and

8(d), which require fact-by-fact responses.” Williams v. Calderon, 52 F.3d 1465, 1483 (9th Cir.

1995); see also Ebert v. Clarke, 320 F. Supp. 2d 902, 904 n.4 (D. Neb. 2004) (relying on

Williams for the proposition that a habeas respondent is not “required to admit or deny each of

the petitioner’s factual allegations”); McCrary v. Lee, 2013 WL 5937420, at *4 (E.D.N.Y. Oct.

29, 2013) (“[U]nlike [Civil] Rule 8(b)(6) … , neither [Section 2254] Rule 5, nor any other

Section 2254 Rule or federal statute, provides that any allegation in a Section 2254 habeas

petition that is not specifically denied or addressed by the respondent is deemed admitted.”).

       Scurlock’s argument that the state court’s fitness proceedings are unlawful finds no

support in governing precedent. He contends that Ryan v. Gonzales, 568 U.S. 57 (2013),

supports the proposition that a state court is prohibited from “stopping collateral review

proceedings on incompetency grounds where [the petitioner’s] claims are record-based or

resolvable as a matter of law.” Doc. 87 at 3; see also Doc. 110 at 19-21. Ryan stands for no




                                                   2
   Case: 1:19-cv-02174 Document #: 116 Filed: 01/28/21 Page 3 of 5 PageID #:3156




such thing; all it holds is that there is no statutory right to competence in federal habeas

proceedings. Ryan, 568 U.S. at 60-61. The decision says nothing about competency in state

post-conviction proceedings, and it certainly does not prohibit state courts from suspending

proceedings involving petitioners who are adjudicated incompetent.

       Second, citing Jones v. Calloway, 842 F.3d 454 (7th Cir. 2016), Scurlock attempts to

evade the exhaustion bar by asserting that he is actually innocent of sexually assaulting his

stepdaughter. Doc. 67-1 at 43; Doc. 87 at 4-5; Doc. 110 at 21-31. That argument fails. As an

initial matter, Jones does not establish that actual innocence is an exception to § 2254(b)’s

exhaustion requirement. The “miscarriage-of-justice exception” that Jones refers to is a means

to excuse “procedural default”—that is, a petitioner’s failure to adequately present each of his

federal claims at every level of state court review. See Jones, 842 F.3d at 461 (citing Schlup v.

Delo, 513 U.S. 298, 314-15 (1995)).

       In any event, Scurlock has not established actual innocence. To do so, a petitioner must

point to “new reliable evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence—that was not presented at trial” and that is

compelling enough to “persuade the district court that it is more likely than not that no

reasonable juror would have convicted him in light of the new evidence.” Ibid. (internal

quotation marks and citations omitted). Scurlock’s averments do not come close to satisfying

that demanding burden. Doc. 87 at 5 (alleging, without support, that his confession was “police-

fabricated”); Doc. 110 at 22 (asserting that no evidence of his crimes was “actually adduced at

trial” and that his “trial transcript was falsified” to recount “physically impossible” allegations—

for example, that the victim was “in two places at once” and had the ability to “levitate”).




                                                  3
   Case: 1:19-cv-02174 Document #: 116 Filed: 01/28/21 Page 4 of 5 PageID #:3157




       Third, Scurlock contends that this court erred in holding that his post-conviction

proceedings remain “pending” despite acknowledging that his post-conviction petition had been

dismissed. Doc. 87 at 1-2, 4; Doc. 88 at 5; Doc. 110 at 15. There is no inconsistency. As this

court noted, the state post-conviction court “granted the State’s motion to dismiss [Scurlock’s]

post-conviction petition without prejudice to refiling upon [his] fitness being restored.” 2020

WL 5530129, at *1 (emphasis added) (citing Doc. 23-1 at 2). The state court docket shows that,

in the months following the State’s motion to find Scurlock fit, the state post-conviction court

issued a writ of habeas corpus and has since held regular hearings on Scurlock’s case, including

hearings on “postconviction status.” E.g., Doc. 103-1 at 32 (01/08/2020 “Writ of Habeas

Corpus—Order”); id. at 33 (07/06/20 “status on post conviction proceedings” and 10/07/20 “post

conviction status”). Most notably, at an October 7, 2020 hearing, the state court continued

Scurlock’s case to January 7, 2021, with the direction that he “be evaluated for fitness.” Id. at

33. And on January 7, 2021, the matter was again continued “for status on [his] post conviction

petition.” People v. Scurlock, 2007 CF 001742 (Cir. Ct. Will Cnty., Ill.) (docket viewed on the

Will County Circuit Court’s website). Accordingly, contrary to Scurlock’s submission that his

state proceedings are “moving backwards,” Doc. 87 at 2, it appears that efforts are being made to

advance the case.

       Regardless, what matters here is whether the state court proceedings are “ineffective” to

protect Scurlock’s rights. 28 U.S.C. § 2254(b)(1)(B)(ii). Stressing the efforts taken thus far to

get Scurlock’s post-conviction proceedings back under way, this court held that the delay

occasioned by the fitness determination was not so “inordinate” and “unjustifiable” as to render

those proceedings ineffective. 2020 WL 5530129, at *2-3; see Jackson v. Duckworth, 112 F.3d

878, 881 (7th Cir. 1997). That reasoning will lose force if the delay persists for much longer,




                                                 4
   Case: 1:19-cv-02174 Document #: 116 Filed: 01/28/21 Page 5 of 5 PageID #:3158




which is why this court dismissed Scurlock’s habeas petition “without prejudice,” instructing

him to refile “if he faces an inordinate and unjustified delay in the state court proceedings.”

2020 WL 5530129, at *3. With approximately eighteen months having passed since the State

moved the state court to find that Scurlock was fit to proceed, Doc. 23-1 at 4, the court now

makes explicit that invitation: Scurlock is free to refile his habeas petition and reassert his

§ 2254(b)(1)(B)(ii) “ineffectiveness” argument in this court should the State’s fitness motion

remain unresolved by the end of March 2021.

       Two matters remain. First, at the Warden’s helpful suggestion, Doc. 103 at 5, the court

modifies its prior order to state that Scurlock’s petition is dismissed with leave to reinstate; this

modified terminology will avoid any “risk that dismissal without prejudice would preclude

[Scurlock] from timely re-filing his petition within the one-year limitations period in 28 U.S.C.

§ 2244(d)(1).” Doc. 23 at 2 n.1; see Arrieta v. Battaglia, 461 F.3d 861, 863 (7th Cir. 2006)

(holding that a “dismiss[al] with leave to reinstate” “has the effect of a stay and does not act as a

final judgment until the time specified by the court for reinstatement has expired”). Second,

because Scurlock’s failure to exhaust continues (at least at this juncture) to serve as a “plain

procedural bar” to his § 2254 petition, see Slack v. McDaniel, 529 U.S. 473, 484 (2000), the

court will not issue a COA.




January 28, 2021                                       ___________________________________
                                                             United States District Judge




                                                   5
